Citation Nr: 0636759	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-11 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



REMAND

The veteran served on active duty from October 1969 to 
January 1970.  He also served in the Air Force Reserves from 
September 1969 to September 1975.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).    

The veteran contends that his present hearing loss and 
tinnitus are due to "acoustic trauma" or "injury" in the 
form of exposure to aircraft noise, without ear protection, 
in the Air Force.  His Form DD 214 associated with active 
duty from October 1969 to January 1970 reflects a primary 
military occupational specialty of airport air pass 
specialist.  Such evidence tends to lend credibility to his 
contention.  The veteran also appears to be contending that 
noise exposure continued during Reserves service.  He is 
competent to report the circumstances under which he had 
noise exposure in the military, notwithstanding lack of 
clinical determination of hearing loss or tinnitus during 
service.

The record reflects recent private clinical evidence that the 
veteran has "mild" sensorineural hearing loss, "likely 
noise-induced," and tinnitus.  See Dr. Boger's 2002 report.  
The Board appreciates the veteran's contention that the 
record, to date, presents sufficient evidence to decide the 
claim favorably.  However, with respect to hearing loss, VA 
regulations require that hearing loss "disability" be shown 
based on certain data: auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels 
or greater; or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 
decibels or greater; or speech recognition scores lower than 
94 percent based on the Maryland CNC Test (controlled speech 
discrimination test).   38 C.F.R. § 3.385 (2006).

The private clinical evidence of record reflects "speech 
discrimination" scores for both ears, obtained in 2002.  
However, it is not explicitly noted whether the scores were 
derived from the Maryland CNC test.  The auditory threshold 
data are presented in pictograph form.  The Board is not 
qualified to interpret audiology data presented in such 
format; it requires interpretation of such data in text 
format sufficient to determine whether hearing loss 
disability is shown consistent with VA rating criteria.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The Board concludes that a VA "compensation and pension" 
(C&P) audiology examination consistent with 38 C.F.R. § 3.385 
is warranted on remand.  Such examination is to be performed 
following compliance with certain notice provisions, and as 
warranted, further evidentiary development, as directed 
below.

Accordingly, the appeal is REMANDED to the RO, via the 
Appeals Management Center, in Washington, D.C., for the 
following actions.  VA will notify the veteran if he needs to 
take further action.  

1.  Advise the veteran that he may submit 
any evidence or information, lay or 
medical, that pertains to his hearing 
problems which is not already in his 
claims file.  Advise him that he can 
identify the custodians or sources of such 
evidence not already of record if he 
desires VA assistance to obtain the 
missing records.  If he does so, then 
assist him in securing the records 
consistent with the duty to assist.  Also 
ask to him to specifically state whether 
he has had any VA medical treatment for 
his hearing problems, and if so, ensure 
that VA clinical records are associated 
with the claims file.       

2.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

3.  After completing the above, arrange 
for the veteran to undergo a VA C&P 
audiology examination consistent with 
38 C.F.R. § 3.385 (2006).  Make the 
veteran's entire claims file, including 
any new evidence or information added to 
the record as a result of the above 
directives and a copy of this remand 
order, available to the examiner.

After examining the veteran and performing 
indicated test(s), and reviewing the 
veteran's medical history as documented in 
the claims file, the examiner should state 
whether the veteran has hearing loss and 
in which ear or both, and/or tinnitus.  
The examiner should opine whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that hearing loss 
and/or tinnitus is/are etiologically 
related to service.  The examiner is asked 
to thoroughly discuss the rationale for 
any etiology opinion given.  If he or she 
determines that an opinion cannot be 
stated without resorting to conjecture or 
speculation, then he or she should 
explicitly state so and explain why.

The examiner is requested to explicitly 
state that the claims file was reviewed.  

4.  Thereafter, readjudicate the claim 
based on a review of the whole record.  If 
the benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
that includes governing laws and 
regulations and a discussion of all 
pertinent evidence and information added 
to the record since the Statement of the 
Case was issued, and give the veteran and 
his representative an opportunity to 
respond to it.  Thereafter, if in order, 
return the appeal to the Board.   

The veteran is advised that failure to report for a VA C&P 
examination, if scheduled, could result in adverse 
consequences, including a denial of his claim, if good cause 
is not demonstrated.  38 C.F.R. § 3.655 (2006).  He has the 
right to submit additional evidence and argument on the 
matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


